Exhibit 10.65
THIRD AMENDMENT TO LEASE
     This THIRD AMENDMENT TO LEASE (“Amendment”) is made and entered into as of
the 10th day of December, 2010 (the “Effective Date”), by and between BRITANNIA
POINTE GRAND LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”),
and CYTOKINETICS, INC., a Delaware corporation (“Tenant”).
R E C I T A L S :
     A. Landlord and Tenant are parties to that certain Lease dated May 27, 1997
(the “Original Lease”), as amended by that certain First Amendment to Lease
dated April 13, 1998, and that certain Second Amendment to Lease dated July 11,
1999 (the Original Lease as so amended shall be collectively referred to herein
as the “Lease”), whereby Tenant leases approximately 50,195 rentable square feet
of space (the “Existing Premises”) comprised of the entire 2-story building (the
“280 Building”) located at 280 East Grand Avenue, South San Francisco,
California 94080, which Building is located in that certain office project
currently known as “Britannia Pointe Grand Business Park” (the “Center”).
     B. Tenant is the successor in interest to MetaXen, LLC, the original tenant
under the Lease, and to Exelixis, Inc., successor-in-interest to MetaXen, LLC,
by operation of (i) that certain Assignment and Assumption Agreement and Consent
dated July 11, 1999, and (ii) that certain Assignment and Assumption of Lease
dated September 28, 2000.
     C. Tenant is presently occupying approximately 31,392 rentable square feet
of space (the “Expansion Premises”), as more particularly set forth on Exhibit A
attached hereto, in the building located at 256 East Grand Avenue, South San
Francisco, California (the “256 Building”), as a subtenant under that certain
Sublease between Tenant and Millennium Pharmaceuticals, Inc. (the “Master
Tenant”) dated November 23, 2005 (the “Sublease”). Master Tenant currently
leases the Expansion Premises as the tenant under that certain Lease between
Landlord and COR Therapeutics, Inc., predecessor-in-interest to Master Tenant,
dated July 1, 2001 (the “Millennium Lease”).
     D. Tenant desires to amend the lease to (i) expand the Existing Premises to
include the Expansion Premises, (ii) extend the Term of the Lease with respect
to the Existing Premises and the Expansion Premises, and (iii) to make other
modifications to the Lease on the terms and conditions set forth in this
Amendment.
A G R E E M E N T :
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

          BRITANNIA POINTE GRAND BUSINESS PARK     [Cytokinetics, Inc.]    
[Third Amendment]

 



--------------------------------------------------------------------------------



 



     1. Capitalized Terms. All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this Amendment.
     2. Modification of Premises.
          2.1. Addition of Expansion Premises. Effective as of July 1, 2011 (the
“Expansion Commencement Date”), Tenant shall lease from Landlord and Landlord
shall lease to Tenant the Expansion Premises. Consequently, effective upon the
Expansion Commencement Date, the Existing Premises shall be increased to include
the Expansion Premises. Landlord and Tenant hereby acknowledge that such
addition of the Expansion Premises to the Existing Premises shall, effective as
of the Expansion Commencement Date, increase the size of the Premises to
approximately 81,587 rentable square feet of space. The Existing Premises and
the Expansion Premises may hereinafter collectively be referred to as the
“Premises”, in appropriate contexts.
          2.2. Improvement of Expansion Premises. Tenant hereby acknowledges
that Tenant is presently occupying the Expansion Premises as a subtenant
pursuant to the Sublease. Master Tenant currently leases the Expansion Premises
as the tenant under the Millennium Lease. Therefore, except as specifically set
forth in this Amendment and in the Tenant Work Letter attached hereto as
Exhibit B (the “Tenant Work Letter”), Tenant shall, on and after the Expansion
Commencement Date, continue to accept the Expansion Premises in its then
existing “as-is” condition and Landlord shall not be obligated to provide or pay
for any improvement work or services related to the improvement of the Expansion
Premises (other than in connection with its maintenance and repair obligations
under the Original Lease). Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Expansion Premises, the Building or the Project or with respect
to the suitability of any of the foregoing for the conduct of Tenant’s business,
except as specifically set forth in this Amendment and the Tenant Work Letter.
          2.3. Early Termination of Millennium Lease.
               2.3.1 Early Termination. In the event the Millennium Lease is
terminated for any reason prior to the Expansion Commencement Date, (i) the
Sublease shall terminate simultaneously with the Millennium Lease, and
(ii) Tenant shall be deemed to have taken possession of the Expansion Premises
immediately upon such early termination and Tenant shall thereafter lease such
Expansion Premises from Landlord pursuant to the terms of the Lease, as amended
hereby, as if the Expansion Commencement Date had occurred; provided, however,
that during the period commencing on the date the Millennium Lease terminates
(the “Early Possession Date”) and ending on the day immediately preceding the
Expansion Commencement Date, the amount of Minimum Rental and Tenant’s Operating
Cost Share of the Operating Expenses that Tenant shall pay to Landlord with
respect to the Expansion Premises shall be the same amount that Tenant would
have paid as “Base Rent” and “Additional Rent,” respectively, pursuant to the
terms of the Sublease, as if the Sublease remained in full force and effect
(although all other terms and conditions relating to Tenant’s lease of the
Expansion Premises shall be governed by the terms of the Lease, as amended
hereby).

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -2-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



               2.3.2 Surrender/Restoration. Landlord acknowledges and agrees
that, from and after the natural expiration or earlier termination of the
Millennium Lease, Tenant shall not be obligated to vacate the Expansion
Premises, nor to perform any surrender or restoration obligations with respect
to the Expansion Premises imposed on “Subtenant” or “Tenant” by the Sublease or
the Millennium Lease.
               2.3.3 Subtenant’s Property. Landlord agrees that, from and after
the natural expiration or earlier termination of the Millennium Lease, Tenant
shall be permitted to continue to use the “Subtenant’s Property”, as defined in
Section 10 of the Sublease, as security for third-party financing during the
Term of the Lease, as amended hereby.
               2.3.4 Waiver of Option. Landlord hereby waives Landlord’s option
to purchase the Option Property (defined in 9.2(b) of the Millennium Lease)
pursuant to the provisions Section 9.2(g) of the Millennium Lease, and from and
after the Effective Date the option shall be of no further force or effect.
     2.4. Expiration of Option to Extend. Landlord hereby represents and
warrants for the benefit of Tenant that the options to extend granted to Master
Tenant pursuant to Section 2.6 of the Master Lease are of no further force or
effect.
     3. Term of Lease.
          3.1. Extension of Term of Lease. Landlord and Tenant acknowledge that
Tenant’s lease of the Existing Premises is scheduled to expire on August 14,
2013 (the “Original Expiration Date”), pursuant to the terms of the Lease.
Notwithstanding the foregoing or anything to the contrary in the Lease, Landlord
and Tenant hereby agree to extend the Term to June 30, 2018 (the “New Expiration
Date”), unless sooner terminated as provided in the Lease, as hereby amended.
Notwithstanding the Original Expiration Date, Landlord and Tenant hereby agree
to revise the rent paid by Tenant with respect to the Existing Premises
effective as of July 1, 2011, as set forth in Section 4 of this Amendment,
below. Therefore, for purposes of this Amendment, the period of time commencing
on July 1, 2011, and ending on the New Expiration Date shall be referred to
herein as the “Extended Term.” The term of Tenant’s lease of the Expansion
Premises (the “Expansion Term”) shall commence, as set forth in Section 2 above,
on the Expansion Commencement Date and shall expire coterminously with the term
of Tenant’s lease of the Existing Premises on the New Expiration Date, unless
sooner terminated as provided in the Lease, as hereby amended.
          3.2. Option Term.
               3.2.1 Option Right. Landlord hereby grants to (i) the Tenant
originally named herein (the “Original Tenant”), (ii) any assignee of Original
Tenant’s entire interest in the Lease that is approved by Landlord pursuant to
Article 13 of the Original Lease, or (iii) an assignee of Tenant’s entire
interest in the Lease pursuant to a Permitted Transfer (each, an “Approved
Assignee”), one (1) option to extend the Term for a period of three (3) years
(the “Option Term”). The option to extend shall be exercisable only by notice
delivered by Tenant to Landlord as provided in Section 3.2.3, below, provided
that, as of the date of delivery of such notice, Tenant is not in default under
the Lease, beyond the expiration of any applicable notice

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -3-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



and cure period expressly set forth in the Lease, and has not been in default
under the Lease, beyond the expiration of any applicable notice and cure period
expressly set forth in the Lease, at any time during the immediately preceding
twelve (12) month period. Upon the proper exercise of the option to extend, and
provided that as of the end of the Term, Tenant is not in default under the
Lease (beyond the expiration of any applicable notice and cure period expressly
set forth in the Lease), the Term shall be extended for a period of three
(3) years with respect to the entire Premises (i.e., the Existing Premises and
the Expansion Premises). The rights contained in this Section 3.2 shall be
personal to the Original Tenant and any Approved Assignee and may only be
exercised by the Original Tenant or an Approved Assignee (and not any other
assignee or sublessee or transferee of Tenant’s interest in the Lease) if the
Original Tenant or an Approved Assignee, as applicable, occupies the entire
Premises. In the event that Tenant fails to timely and appropriately exercise
its option to extend in accordance with the terms of this Section 3.2, then the
option to extend granted to Tenant pursuant to the terms of this Section 3.2
shall automatically terminate and shall be of no further force or effect. Any
such exercise of the option to extend shall be with respect to all of the
Existing Premises and Expansion Premises, and not just to either or any portion
thereof.
               3.2.2 Option Rent. The minimum rental payable by Tenant during
the Option Term (the “Option Rent”) shall be equal to one hundred percent (100%)
of the fair market rental value of the Premises, with the fair market rental
value to be determined in accordance with the provisions of Section 3.1(c) of
the Original Lease (provided that “one hundred percent (100%) of the fair market
rental value” shall be substituted for “eighty-five percent (85%) of fair market
rental value” in such Section 3.1(c)).
               3.2.3 Exercise of Option. The option contained in this
Section 3.2 shall be exercised by Tenant, if at all, by Tenant’s delivery of
written notice (the “Option Interest Notice”) to Landlord not more than twelve
(12) months nor less than nine (9) months prior to the then scheduled expiration
of the Term, stating that Tenant is irrevocably exercising its option. Upon
Landlord’s receipt of the Option Interest Notice, the parties shall determine
the Option Rent pursuant to the provisions of Section 3.1(c) of the Original
Lease (with “one hundred percent (100%) of the fair market rental value”
substituted for “eighty-five percent (85%) of fair market rental value” in such
Section 3.1(c)).
               3.2.4 Deletion of Prior Option Right. Section 2.6 of the Original
Lease is hereby deleted in its entirety and is of no further force or effect.
     4. Minimum Rental.
Prior to July 1, 2011, Tenant shall continue to pay minimum rental (“Minimum
Rental”) with respect to the Existing Premises in accordance with the terms of
the Lease. Notwithstanding anything to the contrary contained in the Lease as
hereby amended, commencing as of July 1, 2011, and continuing throughout the
Extended Term, Tenant shall pay to Landlord monthly installments of Minimum
Rental for the Premises (i.e., the Existing Premises and Expansion Premises) as
follows:

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -4-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



          Existing Premises Minimum Rental

                          Period During   Annualized   Monthly Installment  
Monthly Rental Rate per Extended Term   Minimum Rental   of Minimum Rental  
Rentable Square Foot
July 1, 2011 — August 31, 2011
  $ 1,560,060.60     $ 130,005.05     $ 2.59  
September 1, 2011 — August 31, 2012
  $ 1,614,271.20     $ 134,522.60     $ 2.68  
September 1, 2012 — August 31, 2013
  $ 1,475,733.00     $ 122,977.75     $ 2.45  
September 1, 2013 — August 31, 2014
  $ 1,626,318.00     $ 135,526.50     $ 2.70  
September 1, 2014 — August 31, 2015
  $ 1,674,505.20     $ 139,542.10     $ 2.78  
September 1, 2015 — August 31, 2016
  $ 1,722,692.40     $ 143,557.70     $ 2.86  
September 1, 2016 — August 31, 2017
  $ 1,776,903.00     $ 148,075.25     $ 2.95  
September 1, 2017 — June 30, 2018
  $ 1,831,113.60     $ 152,592.80     $ 3.04  

     Expansion Premises Minimum Rental

                          Period During   Annualized   Monthly Installment  
Monthly Rental Rate per Extended Term   Minimum Rental   of Minimum Rental  
Rentable Square Foot
July 1, 2011 — August 31, 2011
  $ 809,913.60     $ 67,492.80     $ 2.15  
September 1, 2011 — August 31, 2012
  $ 809,913.60     $ 67,492.80     $ 2.15  
September 1, 2012 — August 31, 2013
  $ 885,254.40     $ 73,771.20     $ 2.35  
September 1, 2013 — August 31, 2014
  $ 1,017,100.80     $ 84,758.40     $ 2.70  
September 1, 2014 — August 31, 2015
  $ 1,047,237.12     $ 87,269.76     $ 2.78  

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -5-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



                          Period During   Annualized   Monthly Installment  
Monthly Rental Rate per Extended Term   Minimum Rental   of Minimum Rental  
Rentable Square Foot
September 1, 2015 — August 31, 2016
  $ 1,077,373.44     $ 89,781.12     $ 2.86  
September 1, 2016 — August 31, 2017
  $ 1,111,276.80     $ 92,606.40     $ 2.95  
September 1, 2017 — June 30, 2018
  $ 1,145,180.16     $ 95,431.68     $ 3.04  

     5. Tenant’s Operating Costs Share of Operating Expenses. Notwithstanding
any contrary provision contained in the Lease, as hereby amended, Tenant shall
continue to pay Tenant’s Operating Costs Share of Operating Expenses in
connection with the Existing Premises which arise or accrue prior to Expansion
Commencement Date, in accordance with the terms of the Lease. Effective as of
the Expansion Commencement Date, and continuing throughout the Extended Term,
Tenant shall pay Tenant’s Operating Costs Share of Operating Expenses in
connection with the Premises (i.e., the Existing Premises and the Expansion
Premises), in accordance with the terms of the Lease, provided that with respect
to the calculation of Tenant’s Operating Costs Share of Operating Expenses,
Tenant’s Operating Costs Share shall equal twelve and ninety-four hundredths
percent (12.94%), based upon an estimated area of 81,587 rentable square feet
for the Premises and an estimated 630,528 rentable square feet for the Center.
     6. Condition of Premises. Tenant acknowledges and agrees that, except as
specifically set forth in the Tenant Work Letter, it currently occupies and is
fully aware of the condition of, and shall continue to accept, the Existing
Premises in its presently existing, “as-is” condition, and Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Existing Premises (other than in connection with its
maintenance and repair obligations under the Original Lease). Tenant also
acknowledges that, except as specifically set forth in the Tenant Work Letter,
it currently occupies (pursuant to the Sublease) and is fully aware of the
condition of, and shall accept, the Expansion Premises in its then existing,
“as-is” condition as of the Expansion Commencement Date and Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Expansion Premises (other than in connection with its
maintenance and repair obligations under the Original Lease). Tenant further
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Existing Premises, the
Expansion Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s business.
Notwithstanding anything to the contrary contained in this Amendment or the
Lease, Landlord acknowledges and agrees that, upon the expiration or early
termination of the Lease, as amended hereby, Tenant shall not remove from the
Existing Premises or the Expansion Premises (nor shall Landlord have the right
to require removal of) any alterations, additions or improvements (including,
without limitation, the Tenant Improvements installed pursuant to Exhibit C of
the Original Lease and any tenant improvements installed pursuant to Section 2.3
of the Millennium Lease) installed by or on

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -6-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



behalf of Tenant or any predecessor in interest to Tenant prior to the Effective
Date of this Amendment.
     7. Right of First Offer. Landlord hereby grants to Original Tenant an
ongoing right of first offer (the “First Offer Right”) with respect to the
building located in the Center at 250 East Grand (the “First Offer Space”) on
the terms of this Section 7. Notwithstanding the foregoing, such First Offer
Right shall commence only following the expiration or earlier termination of any
existing leases or subleases in the First Offer Space (the “Existing Offer Space
Leases”), and shall be subordinate to (i) all rights set forth in any Existing
Offer Space Lease, including any renewal, extension or expansion rights set
forth in such leases, regardless of whether such renewal, extension or expansion
rights are executed strictly in accordance with their terms, or pursuant to a
lease amendment or a new lease with any tenant or subtenant under an Existing
Offer Space Lease, and (ii) any expansion by Alios BioPharma, or its successors,
into Suites 70 or 90 of the First Offer Space prior to July 1, 2014
(collectively, the “Superior Rights”) with respect to such First Offer Space. In
addition, regardless of whether there exists a Superior Right, Landlord shall
have the right to extend any of the Existing Offer Space Leases (or convert any
sublease to a direct lease and extend such direct lease) through December 31,
2012, without such extension being subject to the First Offer Right.
          7.1. Procedure for Offer. Landlord shall notify Tenant (the “First
Offer Notice”) from time to time when the First Offer Space or any portion
thereof becomes available and Landlord intends to market the same for lease to
third parties, other than through a Superior Right. Pursuant to such First Offer
Notice, Landlord shall offer to lease to Tenant the then available First Offer
Space. The First Offer Notice shall describe the space so offered to Tenant and
shall set forth the “First Offer Rent,” as that term is defined in Section 7.3
below, and the other economic terms upon which Landlord is willing to lease such
space to Tenant.
          7.2. Procedure for Acceptance. If Tenant wishes to exercise its First
Offer Right with respect to the space described in the First Offer Notice, then
within ten (10) business days of delivery of the First Offer Notice to Tenant,
Tenant shall deliver notice to Landlord of Tenant’s election to exercise its
First Offer Right with respect to the entire space described in the First Offer
Notice on the terms contained in such notice. If Tenant does not so notify
Landlord within the ten (10) business day period, then Landlord shall be free to
lease the space described in the First Offer Notice to anyone to whom Landlord
desires on any terms Landlord desires. Notwithstanding the foregoing, prior to
leasing such space to a third party on net economic terms which are more than
seven and one-half percent (7.5%) more favorable to a tenant than those
contained in the First Offer Notice, Landlord shall first deliver another First
Offer Notice to Tenant on such more favorable terms. Notwithstanding anything to
the contrary contained herein, Tenant must elect to exercise its First Offer
Right, if at all, with respect to all of the space offered by Landlord to Tenant
at any particular time, and Tenant may not elect to lease only a portion
thereof.
          7.3. Construction In First Offer Space. Except for any improvement
allowance provided in the applicable First Offer Notice, Tenant shall take the
First Offer Space in its “as is” condition, and the construction of improvements
in the First Offer Space shall comply with the applicable terms of the Lease.

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -7-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



          7.4. Amendment to Lease. If Tenant timely exercises Tenant’s right to
lease the First Offer Space as set forth herein, Landlord and Tenant shall
promptly thereafter execute an amendment to the Lease adding such First Offer
Space upon the terms and conditions as set forth in the First Offer Notice and
this Section 7. Tenant shall commence payment of Rent for the First Offer Space,
and the term of the First Offer Space shall commence upon the date of delivery
of the First Offer Space to Tenant (the “First Offer Commencement Date”) and
terminate on the date set forth in the First Offer Notice.
          7.5. Termination of Right of First Offer. The rights contained in this
Section 7 shall be personal to the Original Tenant and any Approved Assignee (as
defined in Section 3.2.1, above), and may only be exercised by the Original
Tenant (and not any assignee, sublessee or other transferee of the Original
Tenant’s interest in the Lease) if the Original Tenant occupies the entire
Premises. The right of first offer granted herein shall terminate as to any
particular portion of the First Offer Space upon the failure by Tenant to
exercise its right of first offer with respect to such portion of the First
Offer Space as offered by Landlord; provided, however, that Tenant’s rejection
(or deemed rejection) of any particular First Offer Space shall not relieve
Landlord of its obligation to again offer any First Offer Space to Tenant at any
time that the First Offer Space subsequently becomes available. Tenant shall not
have the right to lease First Offer Space, as provided in this Section 7, if, as
of the date of the attempted exercise of any right of first offer by Tenant, or
as of the scheduled date of delivery of such First Offer Space to Tenant, Tenant
is in default under the Lease after expiration of any applicable notice and cure
periods. Notwithstanding anything to the contrary contained in this Section 7,
throughout the Term of the Lease Landlord and Tenant shall use commercially
reasonable good faith efforts to advise the other party about its intentions
regarding the First Offer Space. Landlord’s good faith efforts shall include
providing Tenant with informal updates regarding the status of leasing activity
with respect to the First Offer Space upon request by Tenant.
     7.6. Parking and Transportation Demand Management. Landlord has advised
Tenant that the City of South San Francisco has instituted Transportation Demand
Management (“TDM”) ordinances pursuant to which Landlord will be required to
undertake various measures to try to reduce the volume of traffic generated by
the Project. Tenant and Landlord will use reasonable efforts to try to reduce
the volume of traffic generated by the Project, as contemplated by the TDM,
including (but not limited to) by substantially complying with any specific
measures required by the City of South San Francisco or any of its departments
or agencies. Tenant hereby agrees (at no additional direct cost to Tenant,
except as may be included in Operating Expenses payable by Tenant under the
Lease) (i) to designate one of its employees to act as a liaison with Landlord’s
designated transportation coordinator in facilitating and coordinating such
programs as may be required from time to time by governmental agencies and/or by
the terms of any such TDMP to reduce the traffic generated by the Project and to
facilitate and encourage the use of public transportation, (ii) to use
reasonable efforts to encourage cooperation and participation by Tenant’s
employees in the programs implemented from time to time pursuant to any such
TDMP, including (but not limited to) any applicable programs of the kind
described in this Section, (iii) to cooperate reasonably with Landlord’s
designated transportation coordinator in identifying an appropriate area within
the Building where an information kiosk or bulletin board can be maintained for
the dissemination of transportation-related information, to be updated from time
to time by Landlord’s designated

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -8-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



transportation coordinator, and (iv) to cooperate reasonably with Landlord in
providing any information, reports or surveys as required in connection with the
TDM.
     8. Notices. Notwithstanding any provision contained in the Lease to the
contrary, effective as of the date of this Amendment, any notices to Landlord or
Tenant shall be sent, transmitted, or delivered, as the case may be, in
accordance with the terms of Section 19.1 of the Original Lease to the following
addresses:

     
If to Landlord:
  Britannia Pointe Grand Limited Partnership
c/o o HCP, Inc.
400 Oyster Point Blvd, Suite 409
South San Francisco, California 94080
Attention: Jon Bergschneider
 
   
 
  with a copy to:
 
   
 
  Britannia Pointe Grand Limited Partnership
c/o HCP, Inc.
3760 Kilroy Airport Way, Suite 300
Long Beach, CA 90806-2473
Attn: Legal Department
 
   
 
  and with courtesy copies to:
 
   
 
  CB Richard Ellis
Asset Services Group
101 California Street, 44th Floor
San Francisco, California 94111
Attention: Asset Services Managing Director
Fax: (415) 772-0459
 
   
 
  and

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -9-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



     
 
  Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
 
   
If to Tenant:
  Cytokinetics, Inc.
280 East Grand Ave.
South San Francisco, CA 94577
Attention: Chief Financial Officer
 
   
 
  with a copy to:
 
   
 
  Cytokinetics, Inc.
280 East Grand Ave.
South San Francisco, CA 94577
Attention: Legal Department

     9. Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment other than CB Richard Ellis, Inc., representing
Landlord, and GVA Kidder Mathews, representing Tenant (the “Brokers”), and that
they know of no other real estate broker or agent who is entitled to a
commission in connection with this Amendment. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party’s dealings with any real estate broker or
agent, other than the Brokers. Landlord shall be responsible to pay any
brokerage commission due in connection with this transaction pursuant to a
separate written agreement. The terms of this Section 8 shall survive the
expiration or earlier termination of this Amendment.
     10. Conflict; No Further Modification. In the event of any conflict between
the terms and provisions of the Lease, Sublease, and/or the Master Lease, and
the terms and provisions of this Amendment, the terms and provisions of this
Amendment shall prevail. Except as specifically set forth in this Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.
     11. Final Agreement; Further Amendment. This Amendment, together with the
Exhibits attached hereto, sets forth the complete, final and exclusive agreement
between the parties with respect to its subject matter, and supersedes all prior
agreements and understandings between the parties, oral or written, with respect
to such subject matter. No subsequent modification to this Amendment will be
binding upon the parties unless reduced to writing and signed by an authorized
representative of each party.
     12. SNDA. Landlord will use commercially reasonable efforts to cause the
existing lender at the Project (“Lender”) to acknowledge, whether by separate
letter, amendment, or otherwise, that the terms of the subordination,
non-disturbance and attornment agreement entered into by Lender and Tenant with
respect to the Lease will apply to the Expansion Premises and

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -10-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



this Amendment and to inform Landlord of Lender’s reasonable estimate of the
costs and fees to prepare Lender’s acknowledgment. Landlord shall relay Lender’s
estimate to Tenant for Tenant’s approval, which Tenant shall approve or
disapprove within two (2) business days after receipt from Landlord. If Tenant
approves the estimate, Landlord shall so notify Lender and request that Lender
prepare the documentation. If Tenant does not approve the estimate, Tenant shall
rescind its request for the Lender’s acknowledgment, and Landlord shall be
deemed to have complied with the provisions of this Section 12. Tenant shall not
be responsible for payment of Lender’s costs and fees in excess of the estimate
approved by Tenant.
     IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

          “LANDLORD”   BRITANNIA POINTE GRAND LIMITED PARTNERSHIP,
a Delaware limited partnership
      By:   /s/ Jonathan M. Bergschneider         Name:   Jonathan M.
Bergschneider        Its:  SVP      “TENANT”   CYTOKINETICS, INC.,
a Delaware corporation
      By:   /s/ Sharon A. Barbari         Name:   Sharon A. Barbari        Its: 
EVP Finance and CFO     

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -11-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
BRITANNIA POINTE GRAND BUSINESS PARK
OUTLINE OF EXPANSION PREMISES

                  BRITANNIA POINTE GRAND BUSINESS PARK     EXHIBIT A  
[Cytokinetics, Inc.]     -1-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
TENANT WORK LETTER
     This Tenant Work Letter shall set forth the terms and conditions relating
to the initial improvement of the Premises for Tenant following the date of this
Amendment. This Tenant Work Letter is essentially organized chronologically and
addresses the issues of construction, in sequence, as such issues will arise
during construction in the Premises. All references in this Tenant Work Letter
to Articles or Sections of “this Lease” shall mean the relevant portions of
Articles 1 through 19 of the Original Lease, all references to “this Amendment”
shall mean the relevant portions of Sections 1 through 12 of the Amendment to
which this Tenant Work Letter is attached as Exhibit B, and all references in
this Tenant Work Letter to Sections of “this Tenant Work Letter” shall mean the
relevant portions of Sections 0 through 5 of this Tenant Work Letter. As used in
the Tenant Work Letter, all references to the “Premises” shall mean the Existing
Premises and the Expansion Premises. Landlord hereby acknowledges and agrees
that Tenant may construct Tenant Improvements (defined below) in the Premises in
phases between January 1, 2011 and December 31, 2013, and that, depending upon
the scope of work for the Tenant Improvement construction at issue, certain
provisions of this Tenant Work Letter will not be applicable to a particular
construction phase. At the time Tenant commences any such particular phase,
Landlord and Tenant shall mutually and reasonably agree upon which provisions of
this Work Letter will not apply to such phase.
SECTION 0
CONSENT OF MASTER TENANT
     If Tenant desires the construction of the “Tenant Improvements”, as defined
in Section 2.1, below, in all or any portion of the Expansion Premises to
commence prior to the Expansion Commencement Date, then, prior to such
commencement, and prior to any obligation on the part of Landlord to disburse
any portion of the Tenant Improvement Allowance with respect to the Expansion
Premises, other than such portion thereof that relates to the fees of Architect
and Engineers as provided in Section 2.2.1.1 of this Tenant Work Letter, and
plan check, permit and license fees as provided in Section 2.2.1.2 of this
Tenant Work Letter, Landlord shall use reasonable efforts (but with no
obligation to make any payment or other monetary or other concession to Master
Tenant) to obtain the express written consent of Master Tenant, in accordance
with the terms of the Sublease, to proceed with the construction of the Tenant
Improvements prior to the expiration of the term of the Millennium Lease.
Landlord shall obtain Tenant’s prior written consent (which shall not be
unreasonably withheld, conditioned or delayed) to Master Tenant’s written
consent to Tenant’s construction of the Tenant Improvements; provided, however,
that Tenant shall not withhold its consent to any disclaimer by Master Tenant of
responsibility for the cost to construct or for the removal of all or any
portion of the Tenant Improvements. Landlord shall deliver a copy of such
consent to Tenant promptly upon Landlord’s receipt of the same. Once such
written consent is so obtained, the provisions of this Tenant Work Letter shall
supersede any provisions of the Millennium

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]         [Third Amendment]

 



--------------------------------------------------------------------------------



 



Lease relating to Master Tenant obtaining the consent of Landlord to the
construction of the Tenant Improvements.
SECTION 1
LANDLORD WORK
     Notwithstanding anything to the contrary set forth in this Tenant Work
Letter, Landlord shall, at Landlord’s sole cost and expense (which costs shall
not be passed through to Tenant as Operating Expenses), replace certain AC
units, air-handlers, fan units and boilers on the roof of the Expansion Premises
as listed on Schedule 1 attached hereto, which are located as set forth on
Schedule 2 attached hereto, and make the associated electrical connections and
any required structural or other repair work to the roof of the Expansion
Premises (collectively, the “Landlord Work”). The Landlord Work shall not
include any work or improvements to any HVAC ducting or distribution. Each
portion of the Landlord Work shall be completed by Landlord in the calendar year
as to which such portion of the Landlord Work is associated as shown on Schedule
1,provided that at Landlord’s option, Landlord may accelerate any such work, or,
with the prior approval of Tenant, adjust the sequence of such work. The plans
and specifications for the Landlord Work, as well as the contractor retained by
Landlord to perform the Landlord Work, shall be determined by Landlord in its
reasonable discretion. The Landlord Work shall be completed to Landlord’s
“Building standards,” as generally applied by Landlord on a uniform basis in the
Project, and otherwise in accordance with the Schedules and in compliance with
all applicable law, in a good and workmanlike manner, free of defects and using
new Building standard materials and equipment of good quality. Within thirty
(30) days after completion of any particular phase of the Landlord’s Work,
Tenant shall have the right to submit a written punch list to Landlord, setting
forth any defective item of Landlord’s Work, and Landlord shall promptly cause
such items to be corrected. Notwithstanding anything to the contrary contained
herein or in the Lease, Tenant’s submission of a punch list with respect to the
Landlord’s Work shall not be deemed a waiver of Tenant’s right to have defects
in the Landlord’s Work repaired at no cost to Tenant during the period of any
applicable warranty from Landlord’s contractor(s). During such period Tenant
shall give notice to Landlord whenever any such defect becomes reasonably
apparent, and Landlord shall have such defect repaired as soon as practicable.
Landlord and Tenant shall work together in good faith in order to coordinate the
construction of the Landlord Work concurrently with the construction of the
Tenant Improvements. Prior to Landlord’s commencement of any particular portion
of the Landlord Work, Tenant shall have the right to request reasonable changes
to the scope of the Landlord Work, provided that Tenant shall bear all costs
related to any such change in scope. Each party shall use commercially
reasonable efforts to minimize any unnecessary interference with the other
during such simultaneous construction. Tenant shall inform Landlord within
thirty (30) days after Landlord’s completion of the Landlord Work whether of any
portion thereof is defective or incomplete, and Landlord shall promptly remedy
the same.
SECTION 2
TENANT IMPROVEMENTS
     2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
of

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -2-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



$1,631,740.00 (i.e., $20.00 per rentable square foot of the Premises) for the
costs relating to the initial design and construction of Tenant’s improvements
which are permanently affixed to the Premises or which are “Tenant Improvement
Allowance Items,” as that term is defined in Section 2.2.1, below (collectively,
the “Tenant Improvements”), which shall be available for disbursement under this
Tenant Work Letter commencing on January 1, 2011. Except with respect to the
Landlord Work, in no event shall Landlord be obligated to make disbursements
pursuant to this Tenant Work Letter in a total amount which exceeds the Tenant
Improvement Allowance. Tenant hereby acknowledges and agrees that any portion of
the Tenant Improvement Allowance as to which Tenant has not requested
disbursement pursuant to the terms of this Tenant Work Letter as of December 31,
2013, shall revert to Landlord and Tenant shall have no further right thereto.
All Tenant Improvements for which the Tenant Improvement Allowance has been made
available shall be deemed Landlord’s property under the terms of the Lease;
provided, however, Landlord may, by written notice to Tenant given concurrently
with Landlord’s approval of the “Final Working Drawings”, as that term is
defined in Section 3.3, below, require Tenant, not later than the end of the
Lease Term, or given following any earlier termination of this Lease, at
Tenant’s expense, to remove any Tenant Improvements and to repair any damage to
the Premises and Building caused by such removal and return the affected portion
of the Premises to their condition existing prior to the installation of such
removed Tenant Improvements.
     2.2 Disbursement of the Tenant Improvement Allowance.
          2.2.1 Tenant Improvement Allowance Items. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord only for the following items and costs (collectively the
“Tenant Improvement Allowance Items”):
               2.2.1.1 Payment of all reasonable fees of the “Architect” and the
“Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter, project management fees, and payment of the fees incurred by, and the
cost of documents and materials supplied by, Landlord and Landlord’s consultants
in connection with the preparation and review of the “Construction Drawings,” as
that term is defined in Section 3.2 of this Tenant Work Letter;
               2.2.1.2 The payment of plan check, permit and license fees
relating to construction of the Tenant Improvements;
               2.2.1.3 The cost of construction of the Tenant Improvements,
including, without limitation, testing and inspection costs, costs incurred for
removal of existing furniture, fixtures or equipment in the Premises, hoisting
and trash removal costs, costs to purchase and install in the Premises equipment
customarily incorporated into laboratory improvements or laboratory utility
systems, including, without limitation, UPS, DI Systems, boilers, air
compressors, glass/cage washers and autoclaves, painting, and contractors’ fees
and general conditions;
               2.2.1.4 The cost of any changes in the base building shell and
building systems in either the Existing Premises or the Expansion Premises
(hereafter, the “Base Building”) when such changes are required by the
Construction Drawings (including if such changes are due to the fact that such
work is prepared on an unoccupied basis), such cost to

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -3-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;
               2.2.1.5 The cost of any changes to the Construction Drawings or
Tenant Improvements required by all applicable building codes (the “Code”);
               2.2.1.6 Sales and use taxes;
               2.2.1.7 All other actual, documented out-of-pocket costs expended
by Landlord in connection with the construction of the Tenant Improvements,
including, without limitation, costs expended by Landlord pursuant to
Section 4.1.1 of this Tenant Work Letter, below, provided, however, that in no
event shall Landlord’s out-of-pocket costs exceed three percent (3%) of the
Tenant Improvement Allowance.
          2.2.2 Disbursement of Tenant Improvement Allowance. During the
construction of the Tenant Improvements, but in no event prior to January 1,
2011, Landlord shall make monthly disbursements of the Tenant Improvement
Allowance for Tenant Improvement Allowance Items for the benefit of Tenant and
shall authorize the release of monies for the benefit of Tenant as follows.
               2.2.2.1 Monthly Disbursements. On or before the tenth (10th) day
of each calendar month, during the design and construction of the Tenant
Improvements (or such other date as Landlord may designate), Tenant shall
deliver to Landlord: (i) a request for reimbursement of amounts paid to the
“Contractor,” as that term is defined in Section 4.1.1 of this Tenant Work
Letter, approved by Tenant, in a commercially reasonable form to be provided by
Landlord, showing the schedule, by trade, of percentage of completion of the
Tenant Improvements in the Premises, detailing the portion of the work completed
and the portion not completed; (ii) invoices from all of “Tenant’s Agents,” as
that term is defined in Section 4.1.2 of this Tenant Work Letter, for labor
rendered and materials for the Premises; (iii) executed mechanic’s lien
releases, as applicable, from all of Tenant’s Agents which shall comply with the
appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Section 3262(d); and (iv) all other information reasonably requested
by Landlord. Within forty-five (45) days thereafter, Landlord shall deliver a
check to Tenant made payable to Tenant in payment of the lesser of: (A) the
amounts so requested by Tenant as set forth in this Section 2.2.2.1, above (or,
subject to the terms of Section 4.2.1, below, a percentage thereof), and (B) the
balance of any remaining available portion of the Tenant Improvement Allowance,
provided that Landlord does not dispute any request for payment based on
non-compliance of any work with the “Approved Working Drawings,” as that term is
defined in Section 3.5 below, or due to any substandard work (as reasonably
determined by Landlord). Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work furnished or materials supplied as
set forth in Tenant’s payment request.
               2.2.2.2 Final Deliveries. Following the completion of
construction of the Tenant Improvements, Tenant shall deliver to Landlord
properly executed final mechanic’s lien releases in compliance with both
California Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4) from all of Tenant’s Agents, and a certificate certifying
that the construction of the Tenant Improvements in the Premises has been
substantially completed. Tenant shall record a valid Notice of Completion in
accordance with the requirements of Section 4.3 of this Tenant Work Letter.

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -4-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



               2.2.2.3 Other Terms. Landlord shall only be obligated to make
disbursements from the Tenant Improvement Allowance to the extent costs are
incurred by Tenant for Tenant Improvement Allowance Items. All Tenant
Improvement Allowance Items for which the Tenant Improvement Allowance has been
made available shall be deemed Landlord’s property under the terms of this
Lease.
     2.3 Building Standards. The quality of Tenant Improvements shall be in
keeping with the existing improvements in the Premises.
SECTION 3
CONSTRUCTION DRAWINGS
     3.1 Selection of Architect. Tenant shall retain an architect/space planner
approved in advance by Landlord (the “Architect”) to prepare the Final Space
Plan and Final Working Drawings as provided in Section 3.2 and 3.3, below.
Landlord’s approval of the Architect shall not be unreasonably withheld,
conditioned or delayed. Tenant shall retain the engineering consultants or
design/build subcontractors designated by Tenant and reasonably approved in
advance by Landlord (the “Engineers”) to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, lifesafety, and sprinkler work in the Premises, which work is not part of
the Base Building. All such plans and drawings shall comply with the drawing
format and specifications reasonably determined by Landlord, and shall be
subject to Landlord’s reasonable approval. Tenant and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the Base Building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Upon Tenant’s request, Landlord shall provide Tenant with any applicable
existing drawings or plans relating to the Expansion Premises that are in
Landlord’s possession and control. Landlord’s review of any plans or drawings as
set forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters.
     3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies
signed by Tenant of its final space plan for the Premises before any
architectural working drawings or engineering drawings have been commenced. The
final space plan (the “Final Space Plan”) shall include a layout and designation
of all offices, labs, rooms and other partitioning, their intended use, and
equipment to be contained therein. Landlord may request clarification or more
specific drawings for special use items not included in the Final Space Plan.
Landlord shall advise Tenant within five (5) business days after Landlord’s
receipt of the Final Space Plan for the Premises if the same is unsatisfactory
or incomplete in any respect. If Tenant is so advised, Tenant shall promptly
cause the Final Space Plan to be revised to correct any deficiencies or other
matters Landlord may reasonably require. In the event of a dispute relating to
the Final Space Plan, the parties shall promptly meet and confer and negotiate
in good faith to resolve the dispute.
     3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
Title 24 calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -5-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



Engineers and the Architect to complete the “Final Working Drawings” (as that
term is defined below) in the manner as set forth below. Upon the approval of
the Final Space Plan by Landlord and Tenant, Tenant shall promptly cause the
Architect and the Engineers to complete the architectural and engineering
drawings for the Premises, and Architect shall compile a fully coordinated set
of architectural, structural, mechanical, electrical and plumbing working
drawings in a form which is sufficiently complete to allow all of Tenant’s
Agents to bid on the work and to obtain all applicable permits (collectively,
the “Final Working Drawings”) and shall submit the same to Landlord for
Landlord’s approval, which shall not be unreasonably withheld, conditioned, or
delayed. Tenant shall supply Landlord with four (4) copies signed by Tenant of
such Final Working Drawings. Landlord shall advise Tenant within ten
(10) business days after Landlord’s receipt of the Final Working Drawings for
the Premises if the same is unsatisfactory or incomplete in any respect. If
Tenant is so advised, Tenant shall promptly cause the Final Working Drawings to
be revised in accordance with such review and any disapproval of Landlord in
connection therewith. In the event of any dispute relating to the Final Working
Drawings, the parties shall promptly meet and confer and negotiate in good faith
to resolve the dispute. In addition, if the Final Working Drawings or any
amendment thereof or supplement thereto shall require alterations in the Base
Building (as contrasted with the Tenant Improvements), and if Landlord in its
reasonable discretion agrees to any such alterations, and notifies Tenant of the
need and cost for such alterations, then Tenant shall have the right to review
and approve the cost thereof (which approval shall not be unreasonably withheld,
conditioned or delayed), and shall pay the approved cost of such required
changes once completed by Landlord (provided, however, that Tenant may use the
Tenant Improvement Allowance to pay such cost).
     3.4 Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord pursuant to Section 3.3, above (the “Approved Working Drawings”)
prior to the commencement of construction of the Premises by Tenant.
Concurrently with Tenant’s delivery of the Final Working Drawings to Landlord
for Landlord’s approval, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Premises and that
obtaining the same shall be Tenant’s responsibility; provided, however, that
Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which shall not be unreasonably withheld,
conditioned, or delayed.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
     4.1 Tenant’s Selection of Contractors.
          4.1.1 The Contractor; Landlord’s Project Manager. Tenant shall retain
a contractor to construct the Tenant Improvements (“Contractor”) which shall be
approved in advance by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall retain Project Management
Advisors, Inc. (“PMA”) as a third party project manager to coordinate the
construction of the Tenant Improvements on behalf of

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -6-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



Landlord, and Tenant shall pay to Landlord the actual out-of-pocket costs paid
by Landlord to PMA in connection with the construction of the Tenant
Improvements (subject to the terms of Section 2.2.1.7, above).
          4.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant, and the Contractor are referred to collectively as
“Tenant’s Agents”. The subcontractors used by Tenant, but not any laborers,
materialmen, and suppliers, must be approved in writing by Landlord, which
approval shall not be unreasonably withheld, conditioned, or delayed; provided,
however, Landlord may nevertheless reasonably designate and require the use of
particular mechanical, engineering, plumbing, fire life-safety and other Base
Building subcontractors. If Landlord does not approve any of Tenant’s proposed
subcontractors, Tenant shall submit other proposed subcontractors for Landlord’s
written approval.
     4.2 Construction of Tenant Improvements by Tenant’s Agents.
          4.2.1 Construction Contract; Cost Budget. Tenant shall engage the
Contractor under a commercially reasonable construction contract (the
“Contract”). Prior to the commencement of the construction of the Tenant
Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred, as set forth more
particularly in Sections 2.2.1.1 through 2.2.1.7, above, in connection with the
design and construction of the Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the
estimated total costs of the work of the Tenant Improvement project (the “Final
Budget”). Prior to the commencement of construction of the Tenant Improvements,
Tenant shall inform Landlord of the amount, if any, by which the amount of the
Final Budget exceeds the amount of the Tenant Improvement Allowance (less any
portion thereof already disbursed by Landlord, or in the process of being
disbursed by Landlord, on or before the commencement of construction of the
Tenant Improvements) (the “Over-Allowance Amount”). Tenant shall be responsible
to pay a percentage of each disbursement under this Tenant Work Letter, which
percentage shall be equal to the amount of the Over-Allowance Amount, divided by
the amount of the Final Budget, and such payment by Tenant shall be a condition
to Landlord’s obligation to pay any further amounts of the Tenant Improvement
Allowance. In the event that, after the Final Budget has been delivered by
Tenant to Landlord, the costs relating to the design and construction of the
Tenant Improvements shall exceed, or further exceed, as applicable, the Tenant
Improvement Allowance, any such additional costs necessary for such design and
construction in excess of the Tenant Improvement Allowance, shall be added to
the Over-Allowance Amount and paid by Tenant pursuant to the terms of this
Section 4.2.1 (provided that Landlord and Tenant shall promptly reconcile any
amount owed to Landlord by Tenant as a result of such additional costs in order
to effectuate the intent of this Section 4.2.1). For the avoidance of doubt,
changes in the Final Budget that do not exceed the amount of the Tenant
Improvement Allowance shall not affect Landlord’s responsibility to reimburse
Tenant for such non-excess costs.
          4.2.2 Tenant’s Agents.
               4.2.2.1 Compliance with Drawings and Schedule. Tenant’s and
Tenant’s Agent’s construction of the Tenant Improvements shall comply with the
following: (i) the Tenant Improvements shall be constructed in strict accordance
with the Approved Working

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -7-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



Drawings; and (ii) Tenant’s Agents shall submit schedules of all work relating
to the Tenant’s Improvements to Contractor and Contractor shall, within ten
(10) business days of receipt thereof, inform Tenant’s Agents of any changes
which are necessary thereto, and Tenant’s Agents shall adhere to such corrected
schedule.
               4.2.2.2 Indemnity. Tenant’s indemnity of Landlord as set forth in
this Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant’s Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. The foregoing indemnity shall not apply to claims caused by the
negligence or willful misconduct of Landlord, its member partners, shareholders,
officers, directors, agents, employees, and/or contractors.
               4.2.2.3 Requirements of Tenant’s Agents. Each of Tenant’s Agents
shall guarantee to Tenant and for the benefit of Landlord that the portion of
the Tenant Improvements for which it is responsible shall be free from any
defects in workmanship and materials for a period of not less than one (1) year
from the date of substantial completion of the work under the Contract
(“Substantial Completion”). Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after Substantial Completion. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Tenant Improvements,
and/or the Building and/or common areas that may be damaged or disturbed
thereby. All such warranties or guarantees as to materials or workmanship of or
with respect to the Tenant Improvements shall be contained in the Contract or
subcontract and shall be written such that such guarantees or warranties shall
inure to the benefit of both Landlord and Tenant, as their respective interests
may appear, and can be directly enforced by either. Tenant covenants to give to
Landlord any assignment or other assurances which may be necessary to effect
such right of direct enforcement.
               4.2.2.4 Insurance Requirements.
                    4.2.2.4.1 General Coverages. All of Tenant’s Agents shall
carry worker’s compensation insurance covering all of their respective
employees, and shall also carry public liability insurance, including property
damage, all with limits, in form and with companies as are required to be
carried by Tenant as set forth in this Lease.
                    4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s
All Risk” insurance in an amount reasonably approved by Landlord covering the
construction of the Tenant Improvements, and such other insurance as Landlord
may reasonably require, it being understood and agreed that the Tenant
Improvements shall be insured by Tenant pursuant to this Lease immediately upon
completion thereof. Such insurance shall be in amounts and shall include such
extended coverage endorsements as may be reasonably required by Landlord
including, but not limited to, the requirement that all of Tenant’s Agents,
including all contractors, shall carry general liability, including Products and
Completed Operation Coverage insurance, each in amounts not less than $2,000,000
per incident, $2,000,000 in aggregate, as well as workers compensation insurance
and in form and with companies as are required to be carried by Tenant as set
forth in this Lease, or such commercially reasonable lesser amounts as

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -8-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



reasonably approved by Landlord based on the scope of any particular phase of
construction of the Tenant Improvements.
                    4.2.2.4.3 General Terms. Certificates for all insurance
carried pursuant to this Section 4.2.2.4 shall be delivered to Landlord before
the commencement of construction of the Tenant Improvements and before any
equipment of Tenant’s Agents is moved onto the site. All such policies of
insurance must contain a provision that the company writing said policy will
endeavor to give Landlord thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance. Tenant shall provide Landlord notice of any cancellation or
lapse of the effective date or reduction in the amounts of such insurance
promptly following Tenant’s receipt of such notice from its insurer. In the
event that the Tenant Improvements are damaged by any cause during the course of
the construction thereof, Tenant shall immediately repair the same at Tenant’s
sole cost and expense. Tenant’s Agents shall maintain all of the foregoing
insurance coverage in force until the Tenant Improvements are fully completed
and accepted by Landlord, except for Products and Completed Operations Coverage
insurance required by Landlord, which is to be maintained for a commercially
reasonable period following completion of the Tenant Improvements and acceptance
by Landlord and Tenant. The builders risk policy carried under this
Section 4.2.2.4 shall name Landlord as an additional insured. All insurance
maintained by Tenant’s Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder, and the public liability insurance shall name
Landlord, HCP, Inc., Project Management Advisors, Inc., CB Richard Ellis, or
other manager of the Project, as an additional insured or loss payee, as
applicable. Such insurance shall provide that it is primary insurance and that
any other insurance maintained by Landlord is excess and noncontributing with
the insurance required hereunder. The requirements for the foregoing insurance
shall not serve to limit the indemnification of Landlord by Tenant under
Section 4.2.2.2 of this Tenant Work Letter.
          4.2.3 Governmental Compliance. The Tenant Improvements shall comply in
all respects with the following: (i) all state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.
          4.2.4 Inspection by Landlord. Landlord shall have the right to inspect
the Tenant Improvements at all reasonable times upon reasonable prior notice,
provided however, that Landlord’s failure to inspect the Tenant Improvements
shall in no event constitute a waiver of any of Landlord’s rights hereunder nor
shall Landlord’s inspection of the Tenant Improvements constitute Landlord’s
approval of the same. Should Landlord reasonably disapprove any portion of the
Tenant Improvements, on the grounds that the construction is defective or fails
to comply with the Approved Working Drawings, Landlord shall notify Tenant in
writing of such disapproval and shall specify the items disapproved. Any such
defects or deviations shall be rectified by Tenant at no expense to Landlord,
provided however, that in the event Landlord determines that a defect or
deviation exists that might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life-safety systems of
the Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may, take such
action as Landlord reasonably

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -9-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



deems necessary, at Tenant’s expense and without incurring any liability on
Landlord’s part, to correct any such defect, deviation and/or matter, including,
without limitation, causing the cessation of performance of the construction of
the Tenant Improvements until such time as the defect, deviation and/or matter
is corrected to Landlord’s reasonable satisfaction.
          4.2.5 Meetings. During periods of substantial Tenant Improvement
construction activity in the Premises, Tenant shall hold weekly meetings, or on
a less frequent basis as reasonably agreed upon by Landlord based on the scope
of a particular phase of construction of the Tenant Improvements. Any such
meetings shall be held at a reasonable time, and shall include the Architect and
the Contractor and shall address the progress of the construction of the Tenant
Improvements, and Landlord and/or its agents shall receive prior notice of, and
shall have the right to attend, all such meetings, and, upon Landlord’s
reasonable request, certain of Tenant’s Agents shall attend such meetings. At
Landlord’s request, a copy of any minutes taken at such meetings shall be
promptly delivered to Landlord. One such meeting each month may include the
review of Contractor’s current request for payment.
     4.3 Notice of Completion; Copy of Record Set of Plans. Within ten
(10) business days after completion of construction of the Tenant Improvements,
Tenant shall cause a valid Notice of Completion to be recorded in the office of
the Recorder of the county in which the Building is located in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute, and shall furnish a copy thereof to Landlord upon such recordation. If
Tenant fails to do so, Landlord may execute and file the same on behalf of
Tenant as Tenant’s agent for such purpose, at Tenant’s sole cost and expense. At
the conclusion of construction, (i) Tenant shall cause the Architect and
Contractor (x) to update the Approved Working Drawings as necessary to reflect
all changes made to the Approved Working Drawings during the course of
construction, (y) to certify to the best of their knowledge that the
“record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of this Lease, and (z) to deliver to
Landlord two (2) sets of copies of such record set of drawings (hard copy and
CAD files) within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises. Within fifteen
(15) days after request by Tenant following the Substantial Completion of the
Tenant Improvements, Landlord will acknowledge its approval of the Tenant
Improvements (provided that such approval has been granted) by placing its
signature on a Contractor’s Certificate of Substantial Completion fully executed
by the Architect, Contractor and Tenant. Landlord’s approval shall not create
any contingent liabilities for Landlord with respect to any latent quality,
design, Code compliance or other like matters that may arise subsequent to
Landlord’s approval.
SECTION 5
MISCELLANEOUS
     5.1 Tenant’s Representative. Tenant has designated Robert McCollough as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who shall each have full authority and responsibility to act on behalf
of the Tenant as required in this Tenant Work Letter. Tenant may replace its
representative by written notice to Landlord.

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -10-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



     5.2 Landlord’s Representative. Landlord has designated Bernie Baker and/or
Jeff Marcowitz with PMA, as its sole representatives with respect to the matters
set forth in this Tenant Work Letter, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Letter.
     5.3 Time is of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
     5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, if any default by Tenant
under the Lease or this Tenant Work Letter (including, without limitation, any
failure by Tenant to fund any portion of the Over-Allowance Amount) occurs at
any time on or before the substantial completion of the Tenant Improvements and
such default remains uncured ten (10) business days following Landlord’s notice
of such default to Tenant, then in addition to all other rights and remedies
granted to Landlord pursuant to the Lease, Landlord shall have the right to
withhold payment of all or any portion of the Tenant Improvement Allowance
and/or Landlord may, without any liability whatsoever, cause the cessation of
construction of the Tenant Improvements (in which case, Tenant shall be
responsible for any delay in the substantial completion of the Tenant
Improvements and any costs occasioned thereby).
     5.5 Occupancy of the Existing Premises During Construction of the Tenant
Improvements. Tenant hereby acknowledges that Tenant shall be occupying the
Premises during the construction of the Landlord Work. Tenant hereby
acknowledges that, notwithstanding Tenant’s occupancy of the Premises during the
construction of the Landlord Work, Landlord shall be permitted to construct the
Landlord Work during normal business hours, provided, however, that Landlord
provides Tenant with at least five (5) business days’ prior notice of Landlord’s
intent to commence construction of any phase of the Landlord Work. Tenant hereby
agrees that the construction of the Landlord Work shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of rent or
damages of any kind. Furthermore, in no event shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting
from the construction of the Landlord Work or Landlord’s actions in connection
with the construction of the Landlord Work, or for any inconvenience or
annoyance occasioned by the Landlord in connection with the construction of the
Landlord Work, except to the extent caused by the gross negligence or willful
misconduct of Landlord, its members, partners, shareholders, officers,
directors, agents, employees and/or contractors. Landlord shall use commercially
reasonable efforts to minimize any interference with Tenant’s access to and use
of the Premises during the construction of the Landlord Work.

                  BRITANNIA POINTE GRAND BUSINESS PARK         [Cytokinetics,
Inc.]     -11-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
LANDLORD WORK ITEMS AND SCHEDULE OF COMPLETION

          2011   2012   2013 Air conditioning units:   Air conditioning units:  
Air handlers nos. 1 & 2 AC-1   AC-6   AC-2   AC-7   Boiler B-1 AC-3   AC-8    
AC-5   AC-9   4 exhaust fans 8 exhaust fans   AC-10
AC-11         AC-12                   Boiler B-3                   6 exhaust
fans    

                  BRITANNIA POINTE GRAND BUSINESS PARK     SCHEDULE 1  
[Cytokinetics, Inc.]     -1-   [Third Amendment]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
LOCATION OF LANDLORD WORK
(GRAPHIC LOGO) [f58189f5818900.gif]

              SCHEDULE 2         LOCATION OF   BRITANNIA POINTE GRAND BUSINESS
PARK     LANDLORD WORK   [Cytokinetics, Inc.]     -1-   [Third Amendment]

 